Citation Nr: 9934661	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of laceration of the right hand, with tendon 
involvement and reduced grip strength.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Thereafter, in August 1998 the veteran 
notified the RO that he had relocated to Monmouth, Oregon, 
and his claims file was transferred to the Portland, Oregon, 
RO.


REMAND

A well grounded claim warranting a VA examination is present 
when an increase in the severity of a service-connected 
disability has been alleged.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Where the record before the Board contains 
a well grounded claim with evidence inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

In December 1996, the veteran requested an increase in his 
service-connected laceration of the right hand, which had 
been rated as zero percent disabling since July 1975.  By a 
March 1997 rating action, the RO increased the schedular 
evaluation for this disorder to 10 percent disabling.  This 
determination was based on a February 1997 report of VA 
examination which noted somewhat diminished grip strength of 
this hand and included diagnoses of status post right hand 
laceration and tendon repair and arthralgia.  

In April 1997, the veteran disagreed with the 10 percent 
increased rating and claimed that he had very limited use of 
his thumb and had lost grip strength.  In a May 1997 
statement, the veteran claimed that he was unable to use his 
thumb in gripping for any length of time.  

In support of this contention, the veteran submitted an 
August 1997 Security Prescription Form which included a 
physician's notation that the veteran was unable to do dog 
grooming due to tendonitis.  Additionally, VA outpatient 
treatment records reflect that, April 1997, the veteran 
complained that his right wrist had increased in severity 
secondary to lifting and moving; in May 1997, the veteran 
complained of increased thumb pain and the assessment was 
extensor tendonitis of the thumb; and in August 1997, the 
veteran complained of tenderness and stabbing pain in the 
thumb for which he received an injection.  A March 1998 
Security Prescription Form includes the notation that the 
veteran has post traumatic arthritis of his right hand.  

Upon consideration of the foregoing, by a July 1998 rating 
action, the veteran's service-connected right hand laceration 
was increased to 20 percent disabling.  Nevertheless, the 
Board notes that the veteran was last accorded an examination 
for disability evaluation purposes in February 1997 and 
subsequent evidence of record suggests that his right hand 
disorder has increased in severity.  VA is obliged to afford 
a veteran contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  Accordingly, a new examination of 
the appellant's right wrist disability is required.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (citing Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) ("where the record 
does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination," 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).

Additionally, in a November 1998 statement, the veteran 
provided the following communication:  

Thank you for scheduling a hearing for me 12-1-98.  
However, I am not prepared for a hearing at that 
time as I have additional VA medical examinations 
during December '98 that will have a bearing on the 
hearing issue.  Please reschedule at a later date.

Thereafter, in January 1999, the veteran requested that his 
hearing which was scheduled for March 3, 1999, be canceled 
and stated that he would "pursue this at a later date."  

In April 1999 the RO contacted the veteran's accredited 
representative and requested clarification of the veteran's 
desire for a hearing.  In May 1999, the veteran's 
representative responded with the following statement:

[The veteran] was contacted this date.  He stated 
that he does not wish a hearing at this time.  He 
does with to continue his appeal but is expecting 
to present additional medical information in 
support of his claim and wishes to delay until that 
time (a month or two).

Thereafter, the RO once again requested clarification of the 
veteran's desire for a hearing.  An undated Report of 
Contact, VA Form 119, from the veteran's accredited 
representative reflects that he was unable to contact the 
veteran.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
medical records concerning a veteran which are in VA's 
possession at the time VA adjudicators render a decision on a 
claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the decision, 
regardless of whether such records were actually before the 
adjudicators at the time of the decision.  See VAOPGCPREC 12-
95.  In circumstances such as these, where the veteran has 
indicated that he received medical examinations for his 
service-connected disorder at a VA facility in December 1998 
and no such records have been obtained, the Board will not 
speculate as to the probative value, if any, of VA medical 
records not on file.  As the Board has found the record to be 
incomplete, a remand is in order.  

Additionally, in light of this remand and of the veteran's 
requests to reschedule and postpone his scheduled hearings 
before the RO, the Board is of the opinion that the veteran 
should be contacted again and asked to state whether he 
wished to appear at a personal hearing in connection with 
this appeal or whether he wished to withdraw his request for 
such a hearing.  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In order to afford the veteran due 
process of law, the case is REMANDED for the following 
actions:

1.  The RO should request that the 
veteran identify all medical care 
providers who have treated him for his 
service-connected right wrist since 
December 1996.  After securing any 
necessary release, the RO should obtain 
those records not already on file.  
Whether or not the veteran responds, the 
RO should obtain complete medical records 
concerning the veteran from the 
appropriate VA medical facilities.  All 
records obtained should be associated 
with the claims folder.  All efforts to 
comply with this remand directive should 
be documented in the claims folder.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to determine the severity of 
his service-connected right wrist 
disorder.  The claims folder should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All medically 
indicated diagnostic testing should be 
performed.  The examiner should record 
pertinent complaints, symptoms, and 
clinical findings, including all 
excursion of movement of the right wrist 
in numbers of degrees.  Any portion of 
the arcs of motion which are painful 
should be so designated.  The examiner 
should comment on the presence or absence 
of less movement than normal, more 
movement than normal, instability, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, swelling 
and pain on movement.  The examiner 
should describe any functional loss due 
to pain, weakness, or other symptoms 
attributable to right wrist pathology, as 
well as all objective evidence of those 
symptoms.  In addition, the examiner 
should provide an opinion on the degree 
of any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.

3.  The RO should contact the veteran and 
request that he clarify whether he wishes 
to appear for a personal hearing in 
connection with this appeal or whether he 
withdraws his request for such a hearing.

4.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  The Board emphasizes that 
pursuant to Stegall v. West, 11 Vet. App. 
268 (1998), if the directives of this 
remand are not complied with the Board 
will have no choice but to remand the 
case again.

5.  Thereafter, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


